Citation Nr: 1509671	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an effective date prior to January 20, 2010, for the award of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a lumbar spine disability and assigned a 10 percent evaluation for that disability, effective January 20, 2010.  

(The rating issue is addressed in the remand that follows the decision below.)


FINDING OF FACT

A claim of service connection for a lumbar spine disability was first filed on January 20, 2010.


CONCLUSION OF LAW

An award of service connection for a lumbar spine disability earlier than January 20, 2010, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim arises from an appeal of the assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence to be sought, especially given that the case turns on the question of when his claim was filed.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

In this case, the Board notes that the Veteran initially filed a claim for service connection for a lumbar spine disability on January 20, 2010, which is the date which has been assigned in this case.  

On appeal, in his August 2010 notice of disagreement, the Veteran stated, "First-the date should go back to my original claim."  The Board's simple answer to the Veteran's assertions on appeal regarding his effective date claim is that the effective date assigned is, in fact, the date of receipt of his first claim.  The Board notes that the Veteran does not further advance any contentions regarding his effective date claim in his October 2012 substantive appeal.

Instead, the Veteran's representative, in a November 2014 informal hearing presentation, makes the following the argument:  

The evidence of record establishes documented degenerative changes with pain are noted in private treatment records, submitted in support of the original disability claim, as of November 20, 2007.  The Claimant asserts the submitted treatment records establish the entitlement at that point.  Therefore, the Claimant asserts the degree of disability from the back condition is factually ascertainable for the year prior to submission of the claim and entitlement to an effective date earlier than January 20, 2010, for the grant of service connection for lumbar spine spondylosis is warranted.

First, with regards to the "factually ascertainable for the year prior to the submission of the claim" language, the Board notes that such language is from 38 C.F.R. § 3.400(o)(2).  That regulation allows an effective date for up to a year prior to receipt of a claim where an increase in disability is factually ascertainable in increased rating claims.  The case on appeal involves an initial assignment of an effective date in a claim for service connection and not a claim for increased evaluation for a disability that has previously been service connected.  Consequently, the provision regarding increased rating claims does not apply.  

Secondly, insofar as the Veteran's representative attempts to invoke 38 C.F.R. § 3.157 in this case, the Board notes that the records relied upon in their contentions are private treatment records and not VA treatment records.  Consequently, the Veteran did not submit-and VA did not receive-those private treatment records from November 2007 until March 2010, which is after receipt of the Veteran's January 2010 claim for benefits.  Thus, as those records were not in VA's possession prior to January 2010, those records cannot form the basis of a "claim for benefits" prior to January 20, 2010, in this case.  The Board further notes that 38 C.F.R. § 3.157 only contemplates a claim for increased evaluation of an already-service-connected disability, and not an initial, or original, claim for service connection.  See 38 C.F.R. § 3.157(b)(2).

In short, the Board finds that an earlier effective date is not warranted in this case as the assigned January 20, 2010 date is the date of receipt of the Veteran's first service connection claim in this case.  See 38 C.F.R. §§ 3.102, 3.400.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

An effective date prior to January 20, 2010, for the award of service connection for a lumbar spine disability is denied.


REMAND

The Veteran's last VA examination of his lumbar spine disability was in October 2012.  In that examination report, there was no discussion as to whether the Veteran had any intervertebral disc syndrome (IVDS) and/or incapacitating episodes respecting his lumbar spine disability.  Likewise, the Board notes that the examiner did not discuss the Veteran's lay statements regarding constant pain and whether such resulted in additional functional impairment than what was clinically shown on examination.  See 38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board therefore finds that a remand is necessary in order to obtain a new VA examination that addresses the current severity of his lumbar spine disability, including functional losses due to pain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Shreveport and Monroe VA Medical Centers, or any other VA medical facility where the Veteran may have received treatment, since April 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for VA examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to pain and flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(d) Whether the Veteran experiences intervertebral disc syndrome of the lumbar spine due to service-connected disability that causes incapacitating episodes.  If so, identify the number and duration of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment and evaluate any urinary or bowel impairment present as appropriate.  

The examiner should also specifically contemplate the presence of any radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis.  

All opinions must be accompanied by a rationale.  If the examiner determines that any question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


